Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The following is a final office action is a response to communications received on
05/10/21. Claims 1-19 and 22-37 are currently pending and will be addressed below.
The mistake regarding statement of the Election of Claims 1-19 and 22-37 and withdrawal of claims 20-21 is acknowledged and restated as with traverse below.
The claims have been amended to recite that chordae tendineae are “of the heart.” The newly added limitations overcome the previous rejection, however these limitations are addressed in the rejection below.

Election/Restriction
Applicant’s election of Group 1 Claims 1-19 and 22-37 as well as the “broad planar shape” for the anchor member in the reply filed on 12/11/2020, with traverse, is acknowledged, however the arguments are not persuasive because they merely allege that there is no search burden without any explanation in support of the allegation. Therefore, the requirement for restriction is made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (U.S. Patent No. 10,583,001), in view of Mesana et al. (U.S. Publication No. 20080183273) and Quadri et al. (U.S. Publication No. 20120078353). 
Regarding claim 1, Navia discloses an apparatus for placement in a mitral heart valve of a heart (Column 1 lines 13-17), the apparatus comprising:  an annular body (Column 2 line 5, figure 3 #40) made from a first material (Column 3 lines 62-65) and having first and second spaced apart ends (See figure below), a longitudinally extending axis (Column 2 lines 1-2), and an interior volume (Figure 3) extending from the first end (first end in figure below) to the second end (second end in figure below); a plurality of first anchor members (Figure 3 #60) extending from the first end of the annular body (see figure below); and at least two paddles (Figure 11 #45) extending from the second end of the annular body (Figure 11 #40); wherein, in a compressed state (Figure 1), the annular body has a first diameter, the plurality of first anchor members (Figure 3 #60) extend substantially longitudinally from the first end of the annular body (See figure below), and the at least two paddles (Figure 11 #45) extend substantially longitudinally from the second end of the annular body (Figure 11 #40), and wherein, in an expanded state (Figure 5), the annular body has a second diameter larger (it is apparent that the diameter of apparatus #10 in figure 5 is larger than in figure 1) than the first diameter, the plurality of first anchor members extend longitudinally and radially outward from the first end (See figure below) of the annular body for engaging an upstream portion of a 


    PNG
    media_image1.png
    371
    512
    media_image1.png
    Greyscale


Mesana teaches a stented heart valve device including anchors (Figure 19 #154 and 156) made from a different material than the annulus (Paragraph [0071] lines 21-24). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navia to incorporate the teachings of Mesana to have the anchor members (first anchor members and paddles which are also anchor members) made out of a second material in order to provide an anchoring function for the stent assembly (Paragraph [0073] lines 1-4)

 It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navia in view of Mesana to incorporate least two paddles as taught by Quadri in order to capture the native leaflets. 
Regarding claim 2, Navia discloses the apparatus of claim 1, further comprising a plurality of second anchor members (Figure 3 #70) extending from the second end of the annular body (see figure below), wherein, in the compressed state (Figure 1), the plurality of second anchor members extend substantially longitudinally from the second end of the annular body, and wherein (Colum 4 lines 59-61), in the expanded state, the plurality of second anchor members extend longitudinally and radially outward from the second end of the annular body for engaging a subvalvular apparatus to resist displacement of the annular body towards a left atrium (Column 4 lines 61-67). But does not disclose the second anchor members being made from the second material. 

    PNG
    media_image1.png
    371
    512
    media_image1.png
    Greyscale

Mesana teaches anchors (Figure 19 #154 and 156) made from a different material than the annulus (Paragraph [0071] lines 21-24).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navia to incorporate the teachings of Mesana to have the anchor members (second anchor members) made out of a second material in order to provide an anchoring function for the stent assembly (Paragraph [0073] lines 1-4). 
Regarding claim 3, Navia discloses the apparatus of claim 2 as modified with Mesana in the rejection above, wherein an average length of the plurality of first anchor members (Figure 3 #60) is larger than an average length of the plurality of second anchor members (Figure 3 #70 see figure above).
Regarding claim 4, Navia discloses the apparatus of claim 3, with second anchor members but does not disclose at least some of the plurality of second anchor members are hook-shaped.

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navia to incorporate the teachings of Mesana to have hook shaped anchors in order to provide a fixation function for securing the stent assembly in its desired location (Paragraph [0074] lines 3-6). 
Regarding claim 5, Navia discloses the apparatus of claim 1 as modified with Mesana in the rejection above, wherein the plurality of first anchor members (Paragraph [0028] lines 1-3) are welded to the annular body, and wherein the at least two paddles (Paragraph [0045] lines 6-9) are welded to the annular body (Navia disclosing the anchor members and paddles being integrally formed can be considered welded together). 
Regarding claim 6, Navia discloses the apparatus of claim 1 as modified with Mesana in the rejection above, wherein the annular body comprises a plurality of diamond shaped openings (Figure 2).
Regarding claim 12, Navia discloses the apparatus of claim 1 as modified with Mesana in the rejection above, further comprising a fabric material positioned on at least a portion of an outer surface of the annular body (Figure 3, Paragraph [0027]).
Regarding claim 13, Navia discloses the apparatus of claim 12, wherein the fabric material comprises a Dacron fabric (Paragraph [0027] line 4).
Regarding claim 14, Navia discloses the apparatus of claim 1 as modified with Mesana in the rejection above, further comprising at least two valve leaflets positioned 
Regarding claim 15, Navia discloses the apparatus of claim 1 as modified with Mesana in the rejection above, wherein the annular body is configured to be expanded from the compressed state to the expanded state using a balloon catheter (Figure 1, Paragraph [0064]).
Regarding claim 16, Navia discloses the apparatus of claim 1 as modified with Mesana in the rejection above, wherein the first material is a cobalt chromium alloy (Paragraph [0025] line 6-7, “any suitable medical grade metal”) and the second material is shape-memory alloy (Paragraph [0031] lines 12-14 referencing that paddles (anchors) may be made out of a shape memory material). 
Regarding claim 17, Navia discloses the apparatus of claim 16, wherein the second material is a nitinol alloy (Paragraph [0031] lines 12-14 referencing that paddles (anchors) may be made out of a shape memory material such as Nitinol).
Regarding claim 18, Navia discloses the apparatus of claim 1 as modified with Mesana in the rejection above, wherein the first material (Paragraph [0025] line 6-8) is a shape memory alloy, and the second material is the same shape-memory alloy as the first material Paragraph [0031] lines 12-15).
Regarding claim 19, Navia discloses the apparatus of claim 18, wherein the first material is a nitinol alloy (Paragraph [0025] line 6-8).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (U.S. Patent No. 10,583,001), in view of Mesana et al. (U.S. Publication No. 20080183273) and Quadri et al. (U.S. Publication No. 20120078353), as applied to claim 1 above, and further in view of Sheahan et al. (US Publication No. 2016/0113764). 
Regarding claim 7, Navia in view of Mesana and Quadri does not disclose at least two guide projections for engaging at least one guide wire for facilitating placement of the apparatus within the mitral valve annulus in a desired orientation.
Sheahan teaches a prosthetic valve with at least two guide projections for engaging at least one guide wire for facilitating placement of the apparatus within the mitral valve annulus in a desired orientation (Figure 4 #216, Paragraph [0044] line 9). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navia in view of Mesana and Quadri to incorporate the teaching of Sheahan to connect to the delivery device (Figure 4 #216, Paragraph [0044] lines 7-9).
Regarding claim 8, Navia in view of Mesana and Quadri does not disclose guide projections which are provided on the plurality of first anchor members.
Sheahan teaches at least two guide projections which are provided on the plurality of first anchor members (Figure 4 #216, Paragraph [0044] line 9). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Navia in view of Mesana and Quadri to incorporate the teaching of Sheahan to have guide projections to connect to the delivery device and the frame to carry useful connection .

Claims 22-24, 26 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (U.S. Patent No. 10,583,001), in view of Hill et al. (U.S. Publication No. 2010/0036479) and Quadri et al. (U.S. Publication No. 20120078353).
Regarding claim 22, Navia discloses an apparatus for placement in a mitral heart valve of a heart (Column 1 lines 13-17), the apparatus comprising: an annular body (Column 2 line 5, figure 3 #40) comprising one or more stent struts having a stent strut thickness, the annular body having an interior volume (Figure 3) extending from the first end (first end in figure below) to the second end (second end in figure below) and a longitudinally extending axis (Column 2 lines 1-2); a plurality of deployable first anchor members (Figure 3 #60) provided at the first end (see figure below) of the annular body, and at least two deployable paddles (Figure 11 #45) provided at the second end of the annular body (Figure 11 #40), wherein, in a compressed state (Figure 1), the annular body has a first diameter, the plurality of deployable first anchor members (Figure 3 #60) extend substantially longitudinally from the first end of the annular body (See figure below), and the at least two deployable paddles (Figure 11 #45) extend substantially longitudinally from the second end of the annular body (Figure 11 #40), And wherein, in an expanded state (Figure 5), the annular body has a second diameter larger (it is apparent that the diameter of apparatus #10 in figure 5 is larger than in figure 1) than the first diameter, the plurality of first anchor members extend longitudinally and radially outward from the first end (See figure below) of the annular 



    PNG
    media_image1.png
    371
    512
    media_image1.png
    Greyscale

Hill teaches stented heart valve devices including anchor members with a thickness in a radial direction that is less than the stent strut thickness (Paragraph [0052] lines 8-11).
Quadri teaches a replacement heart valve including at least two paddles (Figure 8 #24, Paragraph [0127] line 9 mentions anchors meaning at least 2) that extend longitudinally and radially outward from the second end of the annular body for engaging chordae tendineae of the heart (Paragraph [0117] lines 3-10) but does not disclose the at least two deployable paddles having a paddle thickness in a radial direction that is less than the stent strut thickness. 

Regarding claim 23, Navia further discloses a plurality of second anchor members (Figure 3 #70) extending from the second end of the annular body (see figure below), wherein, in the compressed state (Figure 1), the plurality of second anchor members extend substantially longitudinally from the second end of the annular body, and wherein (Colum 4 lines 59-61), in the expanded state, the plurality of second anchor members extend longitudinally and radially outward from the second end of the annular body for engaging a subvalvular apparatus to resist displacement of the annular body towards a left atrium (Column 4 lines 61-67). 


    PNG
    media_image1.png
    371
    512
    media_image1.png
    Greyscale

Regarding claim 24, Navia discloses the apparatus of claim 23 as modified with Hill in the rejection above, wherein an average length of the plurality of first anchor members (Figure 3 #60) is larger than an average length of the plurality of second anchor members (Figure 3 #70 see figure above).
Regarding claim 26, Navia discloses the apparatus of claim 22 as modified with Hill in the rejection above, wherein the annular body comprises a plurality of diamond shaped openings (Figure 2).
Regarding claim 29, Navia discloses the apparatus of claim 22 as modified with Hill in the rejection above, wherein the annular body, the plurality of first anchor members (Paragraph [0025] line 6-8), and the at least two paddles are made from the same material (Paragraph [0031] lines 12-15).
Regarding claim 30, Navia discloses the apparatus of claim 22 as modified with Hill in the rejection above, wherein the annular body, the plurality of first anchor members (Paragraph [0028] lines 1-3), and the at least two paddles are integrally formed (Paragraph [0045] lines 6-9).
Regarding claim 31, Navia discloses the apparatus of claim 22 as modified with Hill in the rejection above, further comprising a fabric material positioned on at least a portion of an outer surface of the annular body (Figure 3, Paragraph [0027]).
Regarding claim 32, Navia discloses the apparatus of claim 31, wherein the fabric material comprises a Dacron fabric (Paragraph [0027] line 4).
Regarding claim 33, Navia discloses the apparatus of claim 22 as modified with Hill in the rejection above, further comprising at least two valve leaflets positioned in the interior volume and configured such that, in the expanded state, blood flow through the interior volume towards the first end is impeded (Paragraph [0009] lines 3-6).
Regarding claim 34, Navia discloses the apparatus of claim 22 as modified with Hill in the rejection above but does not disclose the thickness of the anchor members. 
Hill teaches anchors members with a thickness (Paragraph [0052] lines 8-11).  
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navia to incorporate the teachings of Hill to have the anchor members with a thickness.  Both the plurality of deployable first anchor members and the at least two deployable paddles can be considered anchor members.  Anchor member can be provided with a number of different configurations to meet the particular requirements of the location in which the stent frame may be implanted (Paragraph [0051] lines 13-15).  Therefore it can be considered that the anchor member both the first anchor member and the two paddles have the same thickness.
Regarding claim 35, Navia discloses the apparatus of claim 22 as modified with Hill in the rejection above, but does not disclose where the stent strut thickness is about 0.5 mm, and the anchor member thickness is about 0.3 mm. 
Hill teaches anchors members with a thickness in a radial direction that is less than the stent strut thickness (Paragraph [0052] lines 8-11).  
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navia to incorporate the teachings of Hill to have the anchor members with a thickness in a radial direction that is less than the stent strut thickness.  Both the plurality of deployable first anchor members and the at least two deployable paddles can be considered anchor members.  Anchor member can be provided with a number of different configurations to meet the particular requirements of the location in which the stent frame may be implanted (Paragraph [0051] lines 13-15).  As stated the stent thickness is larger than the anchor thickness and therefore the specification of the stent strut thickness being about 0.5 mm, and the anchor member thickness being about 0.3 mm is a simple design choice. 
Regarding claim 36, Navia discloses the apparatus of claim 22 as modified with Hill in the rejection above, wherein the annular body, the plurality of deployable first anchor members (Paragraph [0025] line 6-8), and the at least two deployable paddles are made from a shape-memory alloy (Paragraph [0031] lines 12-15).
Regarding claim 37, Navia discloses the apparatus of claim 36 as modified with Hill in the rejection above, wherein the shape-memory alloy is a nitinol alloy (Paragraph [0025] line 6-8).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (U.S. Patent No. 10,583,001), in view of Hill et al. (U.S. Publication No. 2010/0036479) and Quadri et al. (U.S. Publication No. 20120078353), as applied to claim 22 above, and further in view of Mesana et al. (U.S. Publication No. 20080183273).
Regarding claim 25, Navia in view of Hill and Quadri does not disclose at least some of the plurality of second anchor members are hook-shaped.
Mesana teaches anchor members that are hook-shaped (Figure 19 #154 and 156).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navia in view of Hill and Quadri to incorporate the teaching of Mesana to have hook shaped anchors in order to provide a fixation function for securing the stent assembly in its desired location (Paragraph [0074] lines 3-6). 

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Navia et al. (U.S. Patent No. 10,583,001), in view of Hill et al. (U.S. Publication No. 2010/0036479) and Quadri et al. (U.S. Publication No. 20120078353), as applied to claim 22 above, and further in view of Sheahan et al. (US Publication No. 2016/0113764). 
Regarding claim 27, Navia in view of Hill and Quadri does not disclose at least two guide projections for engaging at least one guide wire for facilitating placement of the apparatus within the mitral valve annulus in a desired orientation.

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navia in view of Hill and Quadri to incorporate the teaching of Sheahan to have guide projections to connect to the delivery device (Figure 4 #216, Paragraph [0044] lines 7-9).
Regarding claim 28, Navia in view of Hill and Quadri does not disclose guide projections which are provided on the plurality of first anchor members.
Sheahan teaches at least two guide projections which are provided on the plurality of first anchor members (Figure 4 #216, Paragraph [0044] line 9). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Navia in view of Hill and Quadri to incorporate the teaching of Sheahan to have guide projections to connect to the delivery device and the frame to carry useful connection devices such as the anchor members carrying the guide projections in this case (Figure 4 #216, Paragraph [0044] lines 7-9).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

Conclusion
13. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774